DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soni (4940179).
 	Soni discloses a sealing device comprising a heat shrinkable tubing (1) having an inner wall; a first sealant/adhesive (7) configured to cooperate with the heat shrinkable tubing, the first sealant/adhesive having a first sealant/adhesive first surface and an oppositely facing first sealant/adhesive second surface, the second surface of the first sealant/adhesive bonded to the inner wall of the heat shrinkable tubing, the first sealant/adhesive has a first viscosity; a second sealant/adhesive (5), the second sealant/adhesive having a second sealant/adhesive first surface and an oppositely facing second sealant/adhesive second surface, the second sealant/adhesive second surface provided in engagement and bonded with the first sealant/adhesive first surface, the second sealant/adhesive having a second viscosity which has a lower viscosity than the first sealant/adhesive (6:3-5).  It is noted that since the sealing device of Soni comprises structure and material as claimed, it can be used for sealing an electrical terminal, wherein the second sealant/adhesive can be configured to cooperate with free ends of electrical conductors which are in electrical engagement with the terminal, and wherein the first surface of the second sealant/adhesive can be in engagement with the conductors (re claim 1).  Soni also discloses that the first sealant/adhesive has a thickness of 0.25 mm (6:63) (re claim 10); the first sealant/adhesive (7) has an equal or greater width than the second sealant/adhesive (5) (re claim 11); and the first sealant/adhesive is a cross-linkable sealant/adhesive (re claim 14).  
 	It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, ultra-sonically bonded…prior to placement of the sealing device over the electrical terminal, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soni in view of Rudakov et al. (6451050).
 	Soni discloses the invention substantially as claimed, see the above rejection, including the second surface of the first sealant/adhesive being bonded to the inner wall of the heat shrinkable tubing prior to placement of the sealing device over the electrical terminal.  Soni does not disclose the second surface of the first sealant/adhesive being ultra-sonically bonded to the inner wall of the heat shrinkable tubing.  Rudakov et al. discloses a sealing device comprising a tubing (13) and a sealant (17) which is ultra-sonically bonded to the inner wall of the tubing (2:60-64).  It would have been obvious to one skilled in the art to modify the sealing device of Soni by ultra-sonically bonding the second surface of the first sealant to the inner wall of the heat shrinkable tubing to further secure the two together (i.e., by fusing) as taught by Rudakov et al.

Claims 1-3, 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Komura et al. (4440821) in view of Soni and Rudakov et al.
 	Komura et al. discloses a sealing device comprising a heat shrinkable tubing (1) having an inner wall; a second sealant/adhesive (2) which has a first surface and an oppositely facing second surface.
 	Komura et al. does not disclose the device comprising a first sealant/adhesive configured to cooperate with the tubing, the first sealant/adhesive having a first surface and an oppositely facing second surface, wherein the second surface is ultra-sonically bonded to the inner wall of the tubing prior to placement of the sealing device over the electrical terminal.
 	Soni discloses a sealing device comprising a heat shrinkable tubing (1) having an inner wall, a first sealant/adhesive (7) configured to cooperate with the tubing, the first sealant/adhesive having a first surface and an oppositely facing second surface, wherein the second surface is bonded to the inner wall of the tubing.
 	It would have been obvious to one skilled in the art to provide the first sealant/adhesive as taught by Soni on the inner wall of Komura et al., before providing other sealants/adhesives (2-4), to further secure the second (and other) sealant/adhesive inside the tubing.
 	Modified device of Komura et al. discloses the invention substantially as claimed including the second surface of the first adhesive being bonded to the inner wall of the tubing prior to placement of the sealing device over the electrical terminal.  Komura et al., as modified, does not disclose the second surface of the first sealant/adhesive being ultra-sonically bonded to the inner wall of the tubing.  Rudakov et al. discloses a sealing device comprising a tubing (13) and a sealant (17) which is ultra-sonically bonded to the inner wall of the tubing (2:60-64).  It would have been obvious to one skilled in the art to ultra-sonically bond the second surface of the first sealant (of Soni) to the inner wall of the heat shrinkable tubing of Komura et al. to further secure the two together (i.e., by fusing) as taught by Rudakov et al.
 	It is noted that in the modified sealing device of Komura et al.; the first sealant/adhesive has a first sealant/adhesive first surface and an oppositely facing first sealant/adhesive second surface, the second surface of the first sealant/adhesive is bonded to the inner wall of the heat shrinkable tubing, the second sealant/adhesive (2) having a first surface and an oppositely facing second surface, wherein the second surface of the second sealant/adhesive is bonded with the first surface of the first sealant/adhesive; and the viscosity of the second sealant/adhesive (2) is lower than that of the first sealant/adhesive (Komura, 1:59-61, adhesive 2 being fluid at ordinary temperature); since the modified sealing device of Komura et al. comprises structure and material as claimed, it can be used for sealing an electrical terminal, wherein the second sealant/adhesive can be configured to cooperate with free ends of electrical conductors which are in electrical engagement with the terminal, and wherein the first surface of the second sealant/adhesive can be in engagement with the conductors (re claim 1).
 	Re claim 2, modified sealing device of Komura et al. also discloses a third sealant/adhesive (3) which is provided proximate the first sealant/adhesive, the third sealant/adhesive having a first surface and an oppositely facing second surface, the third sealant/adhesive having a third viscosity which is higher than the first viscosity (i.e., adhesive B of Komura having higher melting point than that of the adhesive 7 of Soni); the third sealant/adhesive can be configured to cooperate/engagement with conductors and upon application of heat, would melt and conform to a surface of conductors without significantly flowing from a designated region of the conductors.
 	Re claim 3, the second surface of the third sealant/adhesive is provided in engagement and bonded with the first surface of the first sealant/adhesive.
 	Re claim 5, a fourth sealant/adhesive (4) is provided proximate the third, the fourth having a first surface and an oppositely facing second surface, the fourth having a fourth viscosity; the fourth sealant/adhesive in the modified device of Komura et al. can be configured to have the first surface in engagement with conductors and upon application of heat, would allow the fourth sealant/adhesive to melt and flow across and between the free ends of conductors to fill air voids present between conductors.
 	Re claim 6, the second surface of the fourth sealant/adhesive is in engagement and bonded with the first surface of the first sealant/adhesive.
	Re claims 12-13, the modified device of Komura et al. discloses the first viscosity being greater than the second viscosity, but does not disclose the first viscosity being greater than 20 Pa.s and the second viscosity being less than 20 Pa.s.  However, it would have been obvious to one skilled in the art to choose suitable viscosity for the first and second sealant/adhesive in the modified device of Komura et al. to meet the specific use of the resulting device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215.

Allowable Subject Matter
Claims 15-16 are allowed.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847